DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 13-33 are presented for examination.
This action is in response to amendment filed on March 2, 2022.
Claim Objections
Claim 33 is objected to because of the following informalities:  Missing “The” in the beginning of the claim 33.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 13-18, 20-25, 27-31, 33 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wolf et al. U.S. Patent Application Publication Number 2006/0015533 A1 (hereinafter Wolf).

As per claims 13, 20, 27, Wolf discloses a computer-implemented method of managing communications, the method comprising: 
generating a virtual mailbox assigned to an external participant (see setting up new activity record on page 2 section [0024] and see stored email message and stored business management records on page 2 section [0025] and Figure 2 and see record of business partners 242, and activities 243 of a user of BMS 140, or a record from that supplier, or virtual mailbox for an external participant as claimed, on page 2 section [0026]), the virtual mailbox including one or more communication activities (see setting up activity record 155 in the BMS database 145 on page 2 section [0024] and see recording activities 243 into records on page 2 section [0026]) between one or more internal participants (see creating and saving activity record in a Business Management System on page 2 section [0024] and Figure 1, or internal communication network between the internal participants or user of email receiver system 120 on page 2 section [0024]) and the external participant (see external participant, or the user of email sender system 110 on page 2 section [0024] and contacts 241 such as supplier on page 2 section [0026]); 
recognizing a communication activity between the one or more internal participants and the external participant based on an external participant identification (see identify a record of a call that was received from an individual supplier as once of a contacts 241, or external participant as claimed, on page 2 section [0026]) in the communication activity; 
depositing the communication activity in the virtual mailbox (see checking for matching email address or the external participant is found for contact record for adding a new activity record on page 7 section [0066] and Figure 12); and 
releasing the virtual mailbox to at least one of the one or more internal participants (see determining appropriate contact person, or internal participants, to have access to the recorded activity record on page 3 section [0032] and see select a contact person, or internal participants, from a list on page 4 section [0046]).

As per claims 14, 21, 28, Wolf discloses the computer-implemented method of claim 13, wherein generating the virtual mailbox comprises generating the virtual mailbox such that the virtual mailbox is inaccessible to the external participant (see BMS 140 record is only accessible to internal network users through email receiver system 120 internally on the network and not for external email sender system 110 on page 2 section [0024] and Figure 1).

As per claims 15, 22, 29, Wolf discloses the computer-implemented method of claim 13, further comprising: generating a list of communication activities of the one or more internal participants (see generating activities and determining appropriate contact person, or internal participant as claimed, and generating additional follow up activities on page 3 section [0032]).

As per claims 16, 23, 30, Wolf discloses the computer-implemented method of claim 15, further comprising determining that the communication activity between the one or more internal participants and the external participant is not in the list; and adding the communication activity to the list of communication activities (see check for matching contact email activity received from a user, or external participant as claimed, is on the list and add new activity record to the record on page 7 section [0066] and see adding appropriate follow up actions by determining appropriate contact person, or internal participant as claimed, in to the record on page 3 section [0032]).

As per claims 17, 24, 31, Wolf discloses the computer-implemented method of claim 15, further comprising: determining a communication preparation from the one or more internal participants; and adding the communication preparation to the list of communication activities (see determining the appropriate contact person from a list, or the one or more internal participants as claimed, to create appropriate follow up actions, or preparations as claimed, to the activity record on page 3 section [0032]).

As per claims 18, 25, Wolf discloses the computer-implemented method of claim 13, further comprising: restricting access to added communication activities (see record of activity is assigned to specific appropriate contact person only on page 3 section [0032]).

As per claim 33, Wolf discloses the computer-implemented method of claim 13, wherein releasing the virtual mailbox includes displaying the communication activity deposited in the virtual mailbox and a communication activity included in a mailbox associated with one of the internal participants to a respective one of the internal participants (see BMS database 145 includes records for all contacts 241, or internal participants as claimed, and activities 243 of all users of BSM 140 on page 2 section [0026] and see internal participants or users of email receiver system 120 on page 2 section [0024]).




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19, 26, 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wolf et al. U.S. Patent Application Publication Number 2006/0015533 A1 (hereinafter Wolf), and further in view of LeVasseur et al. U.S. Patent Application Publication Number 2007/0005717 A1 (hereinafter LeVasseur).


As per claims 19, 26, 32, Wolf do not discloses expressly: the computer-implemented method of claim 13, further comprising: identifying a private communication activity; and preventing the private communication activity from being deposited into the virtual mailbox.
LeVasseur teaches: identifying a private communication activity (see identifying email messages as private and non-private with message identifier and use identifier to restrict access to the message server on page 2 section [0026]); and preventing the private communication activity from being deposited into the virtual mailbox (see using message identifier metadata to control delivery of message to mailbox on page 12 section [0208]).
Wolf and LeVasseur are analogous art because they are from the same field of endeavor, message management system.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to filter message activities based on private identifiers on the message.  The motivation for doing so would have been to restrict access to private data from certain recipients (see page 2 section [0026] in LeVasseur).
Therefore, it would have been obvious to combine Wolf and LeVasseur for the benefit of identifying a private communication activity message and process accordingly to obtain the invention as specified in claims 19, 26, 32.



Response to Arguments
Applicant’s arguments, see Remarks on page 9, filed March 2, 2022, with respect to nonstatutory double patenting have been fully considered and are persuasive.  The double patent rejection of claims 13-32 has been withdrawn. 

Applicant's arguments filed March 2, 2022 have been fully considered but they are not persuasive.
As per claims 13, 20, 27, applicant asserts that Wolf do not disclose as amended: generating a virtual mailbox assigned to an external participant, the virtual mailbox including one or more communication activities between one or more internal participants  and the external participant (see Remarks on page 10).  The examiner respectfully disagrees.

Wolf discloses: generating a virtual mailbox assigned to an external participant (see setting up new activity record on page 2 section [0024] and see stored email message and stored business management records on page 2 section [0025] and Figure 2 and see record of business partners 242, and activities 243 of a user of BMS 140, or a record from that supplier, or virtual mailbox for an external participant as claimed, on page 2 section [0026]), the virtual mailbox including one or more communication activities (see setting up activity record 155 in the BMS database 145 on page 2 section [0024] and see recording activities 243 into records on page 2 section [0026]) between one or more internal participants (see creating and saving activity record in a Business Management System on page 2 section [0024] and Figure 1, or internal communication network between the internal participants or user of email receiver system 120 on page 2 section [0024]) and the external participant (see external participant, or the user of email sender system 110 on page 2 section [0024] and contacts 241 such as supplier on page 2 section [0026]).

Wolf teaches setting up new activity record for an external participant on page 2 section [0024].  Wolf discloses storing of specific email messages from the external participant on page 2 section [0025].  Wolf discloses an external participant as a business partner such as a supplier on page 2 section [0026].
Wolf teach recording activity of business partners 242, and activities 243 of a user of BMS 140, or a record from that supplier, or virtual mailbox for an external participant as claimed, on page 2 section [0026].  Wolf teaches recording of specific external participant activity record, or a virtual mailbox for external participant as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S CHOU whose telephone number is (571)272-5779. The examiner can normally be reached Monday-Friday 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris L Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S CHOU/Primary Examiner, Art Unit 2451